Dear Ms. King:
On behalf of the New Orleans Aviation Board (NOAB) you have requested the opinion of this office as to whether a janitorial service company must be licensed under the provisions of La. R.S.37:2150 and following in order to submit a bid to the NOAB in a bid solicitation for janitorial services or to enter a contract with NOAB for janitorial services ..
It is apparent from the clear language of the Contractor's Licensing Law, R.S. 37:2150-2165, that this statute has absolutely no applicability to contracts for janitorial services. It is indeed unfortunate that this statute uses the general term "contractor" as though it applies only to construction, since any person or entity entering into a contract for any purpose is, by definition, a "contractor". However, the statutory definition, in R.S. 37:2150.1(4), indicates pertinently:
      (4) "Contractor" means any person who undertakes to, attempts to, or submits a price or bid or offers to construct, supervise superintend, oversee, direct, or in any manner assume charge of the construction, alteration, repair, improvement, movement, demolition, putting up, tearing down, or furnishing labor, or furnishing labor together with material equipment, or installing the same for any building, highway, road, railroad, sewer, grading, excavation, pipeline, public utility structure, project development, housing, or housing development, improvement, or any other construction undertaking for which the entire cost of same is fifty thousand dollars or more when such property is to be used for commercial purposes other than a single residential duplex, a single residential triplex, or a single residential fourplex. . . .
None of the numerous tasks enumerated in this extensive list would encompass janitorial services and nowhere in the statute are janitorial services even mentioned. There is nothing here which makes the provisions of this mandatory licensing regime applicable to janitors or others who might perform a variety of non-construction services within or near a building or structure. The subject statute requires licensing only for those involved in construction, not for those providing services unrelated to construction.
Therefore, it is our opinion that a bidder or contractor need not be licensed by the Louisiana State Licensing Board for Contractors in order to submit a bid for or to contract to perform janitorial and related services.
I trust that this satisfactorily responds to your inquiry. Please let me know if we may be of further assistance to you in this matter.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: __________________________ GLENN R. DUCOTE Assistant Attorney General
RPI:GRD:jv